                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:06-cr-00048-RJC-CH

 USA,                                          )
                                               )             ORDER
         vs.                                   )
                                               )
 JIMMIE VANCE GRUBBS                           )


        THIS MATTER is before the Court upon motion of the defendant, pro se, requesting

that the Court remove enhancements from his sentence based on his lifetime of achievements and

dedication to his God and communities. (Doc. No. 63 at 4).

        The Court sentenced the defendant on October 17, 2007, to 240 months’ imprisonment

for offenses relating to sexual abuse of a minor. (Doc. No. 32: Judgment). The United States

Court of Appeals for the Fourth Circuit affirmed the sentence, United States v. Grubbs, 585 F.3d

793 (4th Cir. 2009), and the United States Supreme Court denied his petition for writ of

certiorari, Grubbs v. United States, 559 U.S. 1022 (2010). This Court denied the defendant’s

motion to vacate his sentence pursuant to 28 U.S.C. § 2255, (Doc. No. 51), and the Fourth

Circuit dismissed his appeal of that decision, (Doc. No. 55). The defendant has not shown that

the Court now has authority to alter the final Judgment and reduce his sentence. 18 U.S.C. §

3582(c); Fed. R. Crim. P. 35.

        IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 63), is

DENIED.
       The Clerk is directed to certify copies of this order to the defendant, counsel for the

defendant, the United States Attorney, the United States Marshals Service, and the United States

Probation Office.

 Signed: November 14, 2018
